Citation Nr: 1525323	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for a low back disability (other than chronic lumbar strain). 

2. Entitlement to service connection for a low back disability (other than chronic lumbar strain). 

3. Entitlement to service connection for psoriasis. 


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for psoriasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 2007 rating decision, the RO denied service connection for sleep apnea. 

2. A claim to reopen service connection for sleep apnea was received in July 2011. 

3. Evidence received since the February 2007 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim.

3. Sleep apnea is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The February 2007 rating decision which denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. New and material evidence has been received to reopen service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
3. Resolving doubt in favor of the Veteran, sleep apnea is etiologically related to the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Merits of the New and Material Evidence Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284. 

In the February 2007 rating decision, which denied service connection sleep apnea, the pertinent evidence of record consisted of the Veteran's service treatment records (STRs), which were unremarkable for complaints or treatment for a sleep disorder.  Also of record were post service treatment records showing a diagnosis of mild to moderately severe obstructive sleep apnea.  The RO determined that the Veteran's sleep apnea did not occur in nor was caused by his active service.  The Veteran did not appeal the February 2007 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

The Veteran, however, has presented evidence since the February 2007 rating decision that relates to an unestablished fact necessary to substantiate the claim for sleep apnea.  Since the February 2007 rating decision, the evidence received into the record includes post service treatment records and personal statements from the Veteran and his wife that the Veteran had symptoms of sleep apnea during service. Most importantly, an April 2013 private medical opinion from Dr. R.N. indicated that the Veteran's sleep apnea is related to his active service.  This additionally-submitted evidence is not cumulative or redundant of the evidence previously of record and previously considered in the February 2007 decision.  Moreover, this additional evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a sleep apnea is warranted.

II. Whether Entitlement to Service Connection for Sleep Apnea is Warranted

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he has sleep apnea that had its onset during his active service.  He contends that he was misled to believe his complaints of fatigue were due to side effects from his prescribed medications for his other medical conditions. The Veteran's STRs, however, are negative for treatment for or a diagnosis of sleep apnea while he was in active service.  

The Veteran is competent to report when he first experienced symptoms of sleep apnea and that they have continued since service.  Moreover, the Board finds the Veteran credible.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Also of record is an August 2011 statement from the Veteran's spouse in which she reported that she witnessed the Veteran's symptoms of sleep apnea since March 2003.  She reported that he would snore and stop breathing for a few seconds.  In addition, she stated that the Veteran's doctors would dismiss his complaints of fatigue but that she was finally able to convince the Veteran to specifically report his history of snoring to his doctor, who later referred him to a sleep disorder center.   

Moreover, the Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  The Veteran's spouse is competent to report that she witnessed the Veteran snoring and stop breathing.  The Board finds those statements also credible. 

A review of the post-service medical evidence of record shows that in February 2006, the Veteran underwent a sleep study at the Rocky Mountain Sleep Disorder Center. The examiner diagnosed the Veteran with moderate obstructive sleep apnea.  The Veteran was provided a continuous airway pressure device (CPAP) for treatment of his sleep apnea. 

Further, of record is a private medical opinion received in April 2013 from the Veteran's primary care physician, Dr. R.N. In that opinion, Dr. R.N. reported that he had been treating the Veteran since November 2011.  After a complete review of the Veteran's medical records and physical examination, he opined that the Veteran's sleep apnea developed in service.  He observed that despite the Veteran firs seeking medical treatment for sleep issues in January 2006 and not receiving a diagnosis until April 2006, there were no medical records in the claims file between September 2005 and January 2006 that note a condition that would cause sleep apnea.  Contrarily, Dr. R.N. commented that the Veteran's sleep apnea had an insidious onset and did not develop acutely in the few months following discharge and him later being diagnosed with sleep apnea a few months later.

In sum, the Veteran and his spouse have competently reported that the Veteran first experienced symptoms of sleep apnea during active service and the Board has found these statements credible.  The February 2006 sleep study diagnosed the Veteran with moderate obstructive sleep apnea.  Dr. R.N.'s April 2013 medical opinion adequately linked the Veteran's sleep apnea to his active service.  Therefore, the Board finds that entitlement to service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea is granted.


REMAND

Additional development is necessary to fully and fairly adjudicate the Veteran's claim for service connection for psoriasis.  The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

Since the Veteran's STRs reflects that he was treated for psoriasis in 1999 and he is currently on medication for psoriasis, a VA examination is necessary to determine of the Veteran's current diagnosis of psoriasis is related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Following receipt of any outstanding medical records, please schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disorder, including psoriasis.  The examination must include a review of his relevant medical history and consideration of his current complaints and any diagnostic testing deemed necessary.  

The examiner is asked to opine on the likelihood (very likely, as likely as not, or unlikely): that any current skin condition incepted during the Veteran's period of active military service September 1985 to September 2005. 

The examiner must provide explanatory rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  The examiner must also note in his or her report that a review of the claims file was done and must discuss pertinent evidence in the claims file. 

If the examiner is not able to provide an opinion without resorting to speculation, the examiner must state the reasons why such an opinion cannot be rendered.

*The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, may have detrimental consequences on this pending claim as it would require considering this claim based on the existing evidence of record.  38 C.F.R. § 3.655.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, then readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


